Ruth V




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 19, 2014

                                       No. 04-14-00144-CV

                                      Sandra Y. ESPINOZA,
                                            Appellant

                                                 v.

                                      Ruth V. THRASHER,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 391870
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
       Appellant’s brief was due on October 9, 2014. Neither the brief nor a motion for
extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before December 1, 2014, her appellant’s
brief and a written response reasonably explaining (1) her failure to timely file the brief and (2)
why appellee is not significantly injured by her failure to timely file a brief. If appellant fails to
file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court